Citation Nr: 0506258	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  He died in February 2000.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was before the Board in June 2004 at 
which time the Board remanded the issue on appeal for further 
development.  The RO has conducted the additional development 
requested by the Board, continued the denial, and certified 
the case for further appellate review.  In June 2004, the 
Board granted the appellant's motion to advance her claim on 
the docket due to her declining health.


FINDINGS OF FACT

1.  The veteran died in February 2000, from sepsis with other 
underlying condition contributing to death identified as 
intraabdominal visceral rupture.

2.  At the time of his death, the veteran was service 
connected for schizophrenia rated as 100 percent disabling 
since 1996 and rendering him incompetent since 1999, and 
residuals of malaria rated as non-compensable.

3.  The preponderance of the evidence demonstrates that the 
veteran's sepsis and intraabdominal visceral rupture were not 
manifested in service, there is no competent evidence that 
the cause of his death is related to event(s) during active 
service and there is uncontradicted medical opinion that his 
service connected disabilities did not contribute to the 
cause of his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service connected 
disabilities caused and/or contributed to his death.  In 
order to establish service connection for cause of death, the 
evidence of record must show that a disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002).  The VA regulation implementing the cause 
of death statute, 38 C.F.R. § 3.312, reads as follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service, or if preexisting 
such service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2004).  See 38 U.S.C.A. § 1110 (West 2002).  Sepsis and 
intraabdominal visceral rupture are not listed as chronic 
diseases which may be presumptively service connected if 
manifest to a degree of 10 percent or more within one year 
from separation from active service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims for compensation benefits, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2004).

The record establishes that the veteran died in February 
2000.  His death certificate identified the immediate cause 
of death as sepsis with other underlying conditions 
contributing to death as "visceral rupture, 
Intraabdominal."  There is no competent evidence to the 
contrary.

The appellant does not dispute the ultimate cause of the 
veteran's death.  She argues that the veteran's service 
connected disabilities contributed to the cause of the 
veteran's death.  She opines that the veteran's residuals of 
malaria resulted in both liver and brain damage.  The 
appellant and her son recall a conversation with the 
veteran's physician at the time of his terminal treatment 
inquiring as to the type of malaria the veteran had in 
service.  They were informed that different types of malaria 
caused permanent damage to different parts of the body.  The 
appellant also theorizes that the severity of the veteran's 
service connected psychiatric condition, which was rated as 
100 percent disabling at the time of his death, also 
contributed to the cause of his death.  It has been argued 
that, due to his psychiatric condition and incompetency, the 
veteran had been unable to provide self-care and observe a 
regard for a healthy regime.

Briefly summarized, the veteran served on active duty from 
December 1942 to November 1945.  In pertinent part, his 
service medical records show his treatment for moderately 
severe tertian Plasmodium Vivax malaria, also referred to as 
"P Vivax," from June to August 1944.  He also received 
treatment for impetiginous dermatitis of the feet as well as 
tinea corpus involving the surface of both feet and both 
legs.  His discharge examination, dated November 1945, noted 
"Malaria - 5 times - last attach [sic], 1944," and 
indicated a status of "Anxiety 4 state med." for his 
psychiatric diagnosis.  Otherwise, he was given assessments 
of "NORMAL," NONE," and "NEGATIVE" for his other bodily 
systems and parts.

On his original Application for Pension or Compensation filed 
in February 1946, the veteran sought a claim for service 
connection for "Malaria - 5 attacks - last one 1944."  An 
RO rating decision dated February 1946 granted service 
connection for residuals of malaria as well as mild anxiety 
state.  He was given initial ratings of 0% for each.

The lay evidence of record includes the veteran's statements 
during his lifetime that he believed his symptoms of joint 
swelling and stiffness, syncopal episodes, "chills," and 
staying cold all the time constituted malarial symptoms.  
There is not a single entry in his post-service private and 
VA clinic records, hospital records and/or examination 
reports that he manifested any post-service residuals of 
malaria.  A VA hospitalization record in December 1963 
recorded his report that "believes he still has malarial 
attacks from time to time," but no diagnosis was offered at 
that time.

VA systemic conditions examination, dated in February 1997, 
reviewed the veteran's history of schizophrenia, dementia, 
Parkinson's disease and emphysema as well as the veteran's 
lay report of symptoms.  The examiner indicated that the 
veteran "has no subjective complaints at this time which 
could possibly relate to the initial illness (malaria)."  
The veteran's mental changes such as dementia were deemed 
consistent with Alzheimer's disease, and his tremor was 
suggestive of Parkinson's disease.  The examiner offered a 
diagnosis of status post malaria, by history only.

The Board has carefully reviewed the lay and medical evidence 
of record, and finds by a preponderance of the evidence that 
the veteran did not suffer any permanent residual disability 
following his in-service treatment for malaria.  The medical 
evidence of record is absent any evidence of post-service 
diagnosis of malarial residuals, and VA systemic examination 
in February 1997 specifically found no lay or medical 
evidence of symptoms consistent with malaria residuals.  The 
lay statements by the appellant and her son, while well-
intentioned, are not competent to establish that the veteran 
manifested post-service malaria residuals as they are not 
shown to possess the medical training necessary to attribute 
symptoms to a known clinical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See, e.g., 
Savage v. Gober, 10 Vet. App. 488 (1997) (a lay person is not 
competent to link arthritis to service connected malaria 
residuals despite evidence of continuity of symptoms).  The 
veteran's June 1976 reference to malaria manifested by 
swelling and stiffness in his joints was followed by VA 
surgical repair of a left inguinal hernia repair manifested 
by pain and swelling in his left groin in September 1976.

The veteran did receive substantial treatment for his service 
connected psychiatric disability during his lifetime.  He 
received inpatient treatment in 1963, 1967, 1971 and 1983 due 
to symptoms such as nervousness, insomnia, crying spells, 
paranoia, depressive episodes, mind wandering auditory 
hallucinations, delusions of persecution and dysphoria.  VA 
examination in July 1965 assessed complaints of sick stomach 
and dizzy spells as postural hypertension.  He was noted at 
times to have a rather tenuous contact with reality due to 
preoccupation with his inner fantasies.  An April 1974 letter 
from W.S. Taylor, M.D., noted that the veteran's complaints 
of inability to hold a job, insomnia, epigastric discomfort 
and multiple other complaints were referable to his nervous 
condition.

The veteran had complaint of syncopal episodes which he 
appeared to relate to his service connected psychiatric 
disability.  A VA clinic record in 1981 noted that his report 
of "drop spells" did not appear to be related to his 
prescriptive medications.  An October 1982 VA clinic record 
noted that an electroencephalogram (EEG) of the brain was 
interpreted as normal.  A June 1989 aid and attendance 
examination indicated that the veteran was bedridden on an 
average of 8 to 10 hours per day with functional limitations 
of his limbs caused by generalized weakness secondary to 
essential tremor, depression and chronic obstructive 
pulmonary disease (COPD).  His wife was assisting him in 
feeding and attending to the wants of nature.  The examiner 
determined the veteran to be incompetent, and unable to 
protect himself from the hazards of his daily environment due 
to his mental or physical condition.  The examiner offered 
diagnoses of major depression, chronic dementia, COPD, and 
essential tremor.

Subsequent VA clinic records include references that the 
veteran had been psychosis-free when taking Mellaril.  He was 
admitted for VA treatment in April 1995 due to pain of the 
left wrist radiating to the left chest wall and pain in the 
left upper abdomen.  He also reported poor circulation.  He 
had been taking Motrin with a history of degenerative joint 
disease of the spine.  His physical examination and 
laboratory testing resulted in diagnoses of Tachy-brady 
syndrome, nonsteroidal anti-inflammatory drug (NSAID) 
gastropathy, drug induced Parkinsonism and hypertension.  A 
July 1995 VA clinic record noted additional diagnoses of 
benign prostate hypertrophy (BPH) and anemia.

On VA mental disorders examination in February 1997, the 
veteran reported a dependence upon his wife for all aspects 
of his care.  He was experiencing a decline in health due to 
memory decline, heart problems, emphysema, arthritis, 
Parkinson's disease and an unsteady gait.  He reported 
frequent bouts of depression, easy upset, nervousness, 
shakiness, episodes of withdrawal and sullenness, 
intermittent sleep problems, and memory deficits.  He was 
driven to the examination by his son.  During the interview, 
he engaged easily and comfortably with the examiner, was 
polite, cooperative and friendly.  His left eye and eyelid 
were noticeably reddened, and he showed a bilateral hand and 
chin tremor.  He walked in a slow, mildly stooped fashion and 
complained of tiring easily.  He smelled of tobacco and had 
dark nicotine stains on the fingers of his left hand.  He 
appeared unwashed and unshaven.  He showed a reasonable range 
of affect, a good sense of humor, and the ability to laugh 
periodically.  He showed no real signs of distress.  His 
thought processes were clearly intact with content invariably 
appropriate.  He gave no signs of psychotic processes.  
Combined mental status examination was significant for good 
awareness of self, mildly impaired sense of place and 
significantly impaired sense of time.  His short term memory 
was poor, and his reasoning and planning skills seemed 
impaired.  The examiner deemed the veteran competent to 
manage his funds, and offered diagnoses of chronic, moderate 
severity dysthymic disorder, dementia not otherwise specified 
(NOS) etiology unknown, and nicotine dependence.

An RO rating decision dated July 1997 established a 100 
percent schedular rating for the veteran's service connected 
schizophrenic reaction with dysthymic disorder effective 
November 26, 1996.

Another VA mental status examination performed in March 1999 
resulted in opinion that, while it was unclear whether the 
veteran's psychiatric condition had worsened since the last 
VA examination, it certainly had not improved.  It appeared 
that the veteran had been free of psychosis perhaps due to 
pharmacotherapy with Mellaril.  His performance on the mini 
mental state was consistent with the presence of dementia, At 
this time, he was deemed incompetent to handle his own funds.  
He was given diagnoses of dementia NOS etiology undetermined, 
moderate severity dysthymic disorder, anxiety disorder NOS 
and nicotine dependence.  He was assigned a Global Assessment 
of Functioning Score of 35.

An RO rating decision dated May 1999 found the veteran 
incompetent to handle his VA funds that was not appealed.  A 
July 1999 VA field examination found the veteran to be living 
in an excellent home environment in a home that was neat, 
clean and well furnished.  The veteran reportedly spent most 
of his time sitting on the front porch smoking, and watched 
some television.

On January 29, 2000, the veteran presented to the emergency 
room at Cookeville Regional Medical Center with complaint of 
severe dyspnea and fever.  He was noted to have a background 
of severe and largely untreated COPD.  He was felt to have 
pneumonia exacerbating chronic COPD with an incidental 
elevation of Troponin-I found.  His past history was 
significant for Alzheimer's disease as well as Parkinson's 
disease.  He was admitted with diagnoses of severe COPD, 
probable pneumonia superimposed on COPD, mild renal 
insufficiency, severe peripheral vascular disease due to 
tobacco abuse, and no evidence of acute myocardial 
infarction.  Following examination and laboratory testing, he 
was given an assessment of pneumonia, COPD with exacerbation, 
metabolic acidosis, rhabdomyolysis, elevated Troponin-I, 
peripheral vascular atherosclerotic disease, Parkinson's, 
tardive dyskinesia, renal insufficiency, history of dementia, 
and history of chronic arthritis.  He was discharged on 
February 1, 2000 for home treatment.

On February 12, 200, the veteran was admitted again to 
Cookeville Regional Medical Center due to respiratory failure 
with marked dyspnea, weakness and some complaints of 
abdominal discomfort.  His recent history of hospital 
treatment for pneumonia concomitant with advanced COPD with 
respiratory failure and severe episodes of hypoxemia was 
noted.  On admission, he was intubated with a review of his 
systems subsequently unobtainable.  He was noted to be well 
nourished and chronically ill appearing.  He was given 
initial assessments of respiratory failure, abnormal 
electrocardiogram (EKG), thrombocytosis, 
schizophrenia/Alzheimer's, severe COPD and peripheral 
vascular disease with bilateral lower extremity ischemia.  At 
that time, he was placed in the intensive care unit (ICU).  A 
consultation noted that the veteran had abdominal findings 
with distension and tenderness to palpation which raised the 
question of acute surgical abdomen.  His left lower extremity 
was absent pulses with the foot being very mottled and cold.  
He was given the following assessment:

ASSESSMENT:
1.	Respiratory failure with severe underlying 
chronic obstructive pulmonary disease.
2.	Abdominal distention and tenderness, etiology 
undetermined.  Differential would include a) acute 
abdomen from either a perforated hollow viscous 
with is [sic] a peptic ulcer b) mesenteric 
arterial occlusion secondary to thrombus or 
emboli.  There are other possibilities including 
just a large amount of air being introduced into 
the GI tract from intubation and ventilator. 

A computerized tomography (CT) scan of the abdomen, conducted 
on February 13, 2000, resulted in impressions of 
intraabdominal fluid, free intraperitoneal air, left lower 
lobe pneumonia and atherosclerotic vascular disease.  The 
discharge summary included the following recitation of the 
veteran's terminal stay:

[The veteran] was admitted with respiratory 
failure, has known severe peripheral vascular 
disease, COPD, and Alzheimer disease.  The patient 
also has a history of schizophrenia.  The patient 
was treated with maximal care, and Dr. Doug Dycus 
assisted in the care of this patient.  However, 
his prognosis was poor, and they did not want any 
surgery.  It seemed that he had most likely an 
acute abdomen and the family wanted to discontinue 
the vent and the patient expired on 02/14/00.

In July 2004, a VA examiner reviewed the claims folder and 
provided the following opinion:

The opinion is to determine whether or not the 
veteran service connected disability of malaria 
caused or aided in assistance to the production of 
the veteran's death or had a material influence in 
accelerating death.

The examiner has reviewed the veteran's medical 
records.  He was 0% service connected for malaria 
for which he apparently obtained in 1944 according 
to his records.  It appears that he may have had a 
Plasmodium vivax.  The veteran had a C & P 
examination in 1997 that reviewed his malarial 
illness and at that time, that particular examiner 
stated that since 1940's, the veteran had no 
complaints of malarial symptoms.  His only 
complaints at that time were related to his 
nerves.  At that time as well, the veteran 
reportedly on exam had no anemia according to that 
record.  In reviewing the veteran records shortly 
before death, the examiner notes that the 
laboratory data in January 2000 showed that he had 
a white count within the normal range as well as a 
normal hemoglobin and hematocrit which is 
inconsistent with severe anemia that may be 
prevalent in chronic malaria.  In addition, he had 
a normal platelet count of 323 which fell within 
the normal range.  Reviewing the records, the 
examiner notes that in many instances malaria is 
not on the veteran's problem list.  The veteran's 
cause of death has been listed as sepsis with 
visceral rupture, intra-abdominal.

Based on the cause of the veteran and in the time 
from initial onset of the diagnosis of malaria in 
1944 to the date of the veteran's death in 2000, 
as well as the veteran's cause of death, it is 
this examiner's opinion that the malaria did not 
play a role in the veteran's cause of death.  It 
was this examiner's medical opinion that the 
history of malaria did not contribute to the 
veteran's cause of death of sepsis.  Schizophrenia 
will be assessed by another examiner.

Also in July 2004, a VA psychiatrist provided the following 
opinion:

"In response to requested c&p on [the veteran], 
it is my opinion that schizophrenia had nothing to 
do with his death."

The psychiatrist later provided an addendum stating "what I 
mean to say in my opinion is that I would not consider 
Schizophrenia as a cause of [the veteran's] death."

Based upon review of the entire record, the Board finds the 
preponderance of the evidence demonstrates that the causes of 
the veteran's death, sepsis and intraabdominal visceral 
rupture, were not manifested in service, there is no 
competent evidence that the cause of his death is related to 
event(s) during active service and there is uncontradicted 
medical opinion that his service connected disabilities did 
not contribute to the cause of his death.  Clearly, there is 
no evidence that the veteran was treated for sepsis and/or 
intraabdominal visceral rupture in service, and there is no 
competent evidence that such diseases were related to an in-
service event.  There is no competent evidence that he 
manifested any malarial residuals following his discharge 
from service nor competent evidence that the veteran's 
service connected psychiatric disability was so debilitating 
as to render him person materially less capable of resisting 
the effects of his non-service connected causes of death.  
See 38 C.F.R. § 3.312 (2004).

Furthermore, the Board does not find any competent evidence 
of record that the veteran's service connected disabilities 
contributed to the cause of his death.  The diagnosis and 
opinion by the appellant and her son in this case hold no 
probative value as lay persons are not deemed competent to 
render opinions involving medical causation and etiology, 
particularly the cause of death.  Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).  Rather, VA opinions in July 2004 
specifically held that neither the veteran's service 
connected malaria residuals or schizophrenia contributed to 
the cause of his death.  Thus, the Board must find that the 
preponderance of the evidence establishes that the veteran's 
service connected disabilities did not contribute to the 
cause of his death.  The claim for service connection for the 
cause of the veteran's death, therefore, must be denied.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule 
does not apply when preponderance of the evidence is against 
a claim).

The Board finally notes that it has considered whether VA has 
satisfied its duty to provide notice and assist the appellant 
in the development of the claim pursuant to the provisions of 
the Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 
475, 114 Stat. 2096 (2000).  In pertinent part, this law 
defines VA's notice and duty to assist requirements.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  The Court 
of Veterans Appeals (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered in June 
2000 which is prior to the passage of the VCAA on November 9, 
2000.  Two separate RO letters in June 2000 advised the 
appellant of the denial, and indicated that one way to 
establish her entitlement to benefits was to show that the 
veteran died of a service connected condition.  She was 
further informed that "[a] careful review of all the 
evidence of record revealed that the condition which caused 
the veteran's death was not incurred in or aggravated by 
military service.  We have further determined that the 
veteran's established service connected condition(s) did not 
materially contribute to or hasten his death."  The next 
month the appellant advised the RO of relevant evidence she 
desired VA to obtain on her behalf.  She filed a Notice of 
Disagreement (NOD) with the AOJ determination in March 2001.

On August 10, 2001, the RO sent the appellant her VCAA 
letter.  This letter advised her of the types of evidence 
and/or information necessary to substantiate the claims as 
well as the relative duties on the part of herself and VA in 
developing the claim.  The letter included subsection 
entitled "VA's Duty To Notify You About Your Claim," "What 
Must The Evidence Show To Establish Entitlement," "What 
Information or Evidence Do We Still Need From You," "What 
Can You Do To Help With Your Appeal," "When And Where Do 
You Send The Information Or Evidence," "What Has Been Done 
To Help With Your Appeal," and "Do You Have Questions Or 
Need Assistance."  The RO also informed the appellant to 
tell them about any additional information that she either 
wanted VA to obtain for her or, alternatively, to submit the 
evidence directly herself.  Later that month, the appellant 
submitted medical records of the veteran's treatment for 
which she expended her own funds for copying.

In October 2001, the RO notified the appellant that she had 
not provided the necessary information and authorization to 
obtain the veteran's private medical records.  At that time, 
the RO provided her with forms to be completed and returned 
authorizing the RO to obtain those records on her behalf.  On 
April 4, 2002, the RO notified the appellant of the status of 
its attempt to obtain records on her behalf, and informed her 
that she still had the opportunity to submit any additional 
evidence she desired to be considered in adjudicating the 
claim.  The RO followed-up with a letter dated September 2002 
informing her of the efforts made on her behalf to obtain 
evidence, and the evidence that had not been obtained.  She 
was again notified to submit any evidence she desired in 
support of her claim, to include the records the RO was 
unable to obtain.  A February 2003 Statement of the Case 
(SOC) further advised her of the evidence and information 
reviewed in her claim, the applicable law and regulations, 
and the Reasons and Bases for denying her claim.

On July 6, 2004, the RO advised the appellant that VA was 
obtaining medical opinion in her case.  An October 2004 
Supplemental Statement of the Case (SSOC) advised her of the 
examination report findings, the applicable law and 
regulations, and the Reasons and Bases for denying her claim  
On this record, the Board finds that VA has satisfied the 
content requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).

Technically, the Board concedes that the VCAA notices in this 
case were not provided to the appellant prior to the initial 
AOJ adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decisions.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.

In this case, the appellant has identified all potentially 
relevant clinic records and the RO has made all necessary 
attempts to associate those records with the claims folder.  
Of note, the terminal records are of file.  The appellant has 
had ample opportunity to obtain or secure the necessary 
information and/or evidence necessary to cure the evidentiary 
defect that has existed since the initial AOJ determination.  
The Board has obtained medical opinion in an effort to cure 
the evidentiary defect.  The appellant's representative, in a 
February 2005 Informal Hearing Presentation, stated that 
"[w]e feel that remand would not be in the best interest of 
the claimant."  It was noted that she was 80 years old and 
ill.  The representative related a conversation with the 
claimant and her son indicating that she is very weak, and 
under Hospice care at home..  The Board respects the wishes 
of the representative in this case and finds that prejudice 
would accrue to the appellant with any further delay in the 
adjudication of her claim.  Therefore, any defect with 
respect to the VCAA timing requirement in this case would be 
harmless error.  See 38 C.F.R. § 20.1102 (2004) (an error or 
defect by the Board which does not affect the merits of the 
issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records have been 
associated with the claims folder as well as all VA clinic 
records.  The RO has made attempts to obtain all identified 
private clinic records, and advised the appellant of those 
records which were unobtainable.  The RO has obtained VA 
medical opinion in this case, and shares the concern with the 
representative that the psychiatrist's opinion could have 
elaborated on the specific facts of this case in more detail  
The Board, however, trusts that this examiner conducted the 
duties of his office by fully reviewing the claims folder and 
providing the best medical opinion possible.  Per the 
representatives argument, the Board finds that the 
appellant's terminal illness overrides any attempt in this 
case to obtain a more clarified opinion.  The Board also 
notes that medical opinion was not required by law in this 
case.  It has not been alleged, nor shown, that the veteran's 
causes of death were manifest in service or within an 
applicable presumptive period following his discharge from 
service.  Furthermore, the veteran's service connected 
psychiatric disability did not affect a vital organ.  See 
38 C.F.R. § 3.312(c)(2) (2004).  There is no competent 
evidence of record suggesting a causal relationship between 
the causes of death and service connected disability.  Absent 
some minimal showing by competent evidence that the veteran's 
cause of death is related to service and/or service connected 
disability, VA had no legal duty to obtain medical opinion in 
this case.  See Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  While the psychiatrist's opinion was less 
than optimal, the Board respects the wishes of the claimant 
to essentially waive any defects therein and to expedite 
adjudication of the claim due to the appellant's terminal 
illness.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


